[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION MOTION TO DISSOLVE STAY #111 MOTION TO STAY PROCEEDINGS #112
The defendant Strol is an officer of the defendant Marineland, Inc. Strol is in bankruptcy and Marineland, Inc. is not in bankruptcy. A stay of proceedings against both defendants was granted in this Court on July 12, 1991. Even though a stay in bankruptcy pursuant to 11 U.S.C. § 362 is limited to debtors and does not cover non-bankrupt co-defendants, Teachers Ins.  Annuity Association of America v. Butter, 803 F.2d 61, 65 (2d Cir. 1986), the claims against both defendants here are interrelated since Strol is an officer of Marineland, Inc., and the corporation acted through Strol. CT Page 10323 In addition, the claims against the defendants are intertwined in some of the counts of the complaint.
If the claim was only against Marineland, Inc. there would be no basis for a stay of proceedings against it. The motion to terminate the existing stay is denied at this time without prejudice to renewal if the claims are separated into two actions or one of the defendants is dropped from the existing action. The motion to extend the stay is moot since there is a prior order in the file, and it is denied.
FULLER, JUDGE